ORDER

PER CURIAM.
Enviroteeh, Inc., Joel LaRose, Karen LaRose, and Papin Street Holdings, L.L.C. (collectively “Subcontractor”) appeal from an order of the Circuit Court of St. Louis County denying a motion to stay a counterclaim filed by Cumberland Casualty and Surety Company (“Surety”) and to compel arbitration. Because we find that there was no agreement between Subcontractor and Surety to arbitrate the disputes raised in the counterclaim, we find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).